ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER ON BEHALF OF THE TRUCKING INDUSTRY SELF-FUNDED RESEARCH AND DEVELOPMENT COMMITTEE (TISRAD), OF WHICH YOU ARE CHAIRMAN. YOU ASK ABOUT THE PROPER PROCEDURE TO BE FOLLOWED, SHOULD THE TISRAD COMMITTEE DETERMINE THAT EXISTING AND PROPOSED RESEARCH TO BE UNDERTAKEN ON ITS BEHALF CAN ONLY BE PERFORMED BY A UNIQUE PROVIDER.
IN OKLAHOMA, THE TYPE OF CONTRACT YOU DESCRIBE IS COMMONLY CALLED A "SOLE SOURCE CONTRACT". TITLE 74 Ohio St. 85.7(A)(8) (1988), PROVIDES THAT ANY SOLE SOURCE CONTRACT SHALL NOT BE SUBJECT TO COMPETITIVE BIDDING PROCEDURES. ANY AGENCY REQUESTING PRODUCTS OR SERVICES PURSUANT TO A SOLE SOURCE CONTRACT MUST, HOWEVER, COMPLY WITH 74 Ohio St. 89 OF TITLE 74, WHICH PROVIDES, IN PART:
    "B. WHENEVER ANY STATE AGENCY REQUISITIONS THE STATE PURCHASING DIRECTOR FOR ANY PARTICULAR PRODUCT OR SERVICE BY SOLE SOURCE CONTRACT, THE CHIEF ADMINISTRATIVE OFFICER OF SUCH AGENCY SHALL ATTACH TO THE REQUISITION AN AFFIDAVIT SIGNED BY SUCH CHIEF ADMINISTRATIVE OFFICER(.)"
THE RECOMMENDED LANGUAGE OF THIS AFFIDAVIT IS SET FORTH IN THE STATUTE, A COPY OF WHICH IS ENCLOSED. ESSENTIALLY, THE AFFIDAVIT AFFIRMS THAT THE SERVICES FOR WHICH THE REQUISITION HAS BEEN MADE "ARE VERY SPECIALIZED" OR REQUIRE "GREAT ACQUIRED EXPERTISE" WHICH TO THE BEST OF THE AFFIANT'S KNOWLEDGE MAY ONLY BE PROVIDED BY THE PARTICULAR PERSON OR BUSINESS ENTITY WHOSE SERVICES ARE BEING REQUISITIONED. THE AFFIDAVIT IS, OF COURSE, A SWORN, NOTARIZED STATEMENT, AND THE STATUTE PROVIDES PENALTIES SHOULD THE AFFIANT EXECUTE THE AFFIDAVIT WHILE KNOWING ITS INFORMATION TO BE FALSE.
SUBSECTION 74 Ohio St. 89(E) PROVIDES THAT THE STATE PURCHASING DIRECTOR SHALL EITHER APPROVE OR DENY ANY REQUISITION FOR A SOLE SOURCE CONTRACT; OF COURSE, THE DENIAL OF THE REQUISITION MAY BE APPEALED.
IT SHOULD BE NOTED, ADDITIONALLY, THAT THE CHIEF ADMINISTRATIVE OFFICER OF EACH STATE AGENCY IS REQUIRED PURSUANT TO SUBSECTION F OF 89 TO SUBMIT TO THE SPEAKER OF THE HOUSE OF REPRESENTATIVES, PRESIDENT PRO TEMPORE OF THE SENATE AND THE CHAIRMAN OF THE HOUSE AND SENATE APPROPRIATIONS COMMITTEES A MONTHLY LISTING OF ALL SOLE SOURCE CONTRACTS EXECUTED OR DISAPPROVED IN THE PRECEDING MONTH. THE REPORT MUST IDENTIFY THE VENDOR OR SERVICE PROVIDER, CONTAIN A DESCRIPTION OF THE SERVICE PROVIDER, A DESCRIPTION OF THE SERVICE OR ITEM, THE CONTRACT AMOUNT AND WHETHER THE CONTRACT WAS APPROVED, DISAPPROVED OR MODIFIED.
(SUSAN BRIMER LOVING)